DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 48-62 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 54, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "said photo-initiator" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 54 line 4 recites “patterns at second wavelength”. It is unclear whether this second wavelength is the second wavelength recited in Claim 52 or is another second wavelength. Thus the claim is unclear and therefore indefinite. The Examiner will interpret it as “patterns at the second wavelength”.
Claim 62 is a product-by-process claim, however Claim 62 depends from apparatus Claim 61, thus the claim is unclear and therefore indefinite. The Examiner will interpret Claim 62 as depending from Claim 48, a method claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 48 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al. (US 2018/0326666 A1, hereinafter “Kelly”).
Regarding Claim 48, Kelly discloses a method and system for producing a 3D object ([0002]), the method comprising reconstructing an optical density distribution, starting with computing a mathematical back-projection (pattern of light) at each of a plurality of angular (orientation angle) samples (a sequence), thus computing a sequence of back-projections describing the three-dimensional object to be formed from different orientation angles of said object ([0029]); generating a plurality (sequence) of intensity distributions, or back-projections (patterns of light), one for each angle, thus defining a sequence of patterns of light using said back-projections ([0030]); and exposing a target plane with each of the intensity distributions, or back-projections, with its respective pattern from its specific angle, which corresponds to building up the sample from slices, based on spatial and/or temporal multiplexing of 3D optical light fields with respect to a photosensitive (photoresponsive) resin bath volume to cure 3D user-designed geometries in situ in the photoresponsive build volume by delivering a controlled exposure does to selected regions of the resin, thus irradiating with each of said patterns of light at a respective corresponding orientation angle and, according to the defined sequence, a photoresponsive material that . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2018/0326666 A1, hereinafter “Kelly”) in view of Brett Kelly et al: “Computed Axial Lithography (CAL): CAL”. 
Regarding Claim 49, the limitations of Claim 48 from which Claim 49 depends are disclosed by Kelly as discussed above. Kelly does not disclose said photoresponsive material comprises a concentration of said photo-initiator such that at most 90% of an intensity of said patterns of light is absorbed by a largest thickness of a volume of said photoresponsive material through which said patterns of light are propagating. 
In the same field of endeavor, additive manufacturing with a photoresponsive material, CAL discloses the photoresponsive resin may be activated by absorption of blue light from a DLP projector by a photoinitiator, and this triggers a reaction with generates free radicals which may form crosslinks between polymer chains, and as the exposure dose is increased, more radicals are generated and more crosslinks form (CAL section 3.2). CAL Figure 15 depicts less than 90% of an intensity of the light is absorbed in a volume of photoresponsive resin through which the light is propagating (CAL Fig. 15). Thus, it is implied that the photoresponsive material comprises a concentration of said photo-initiator such that at most 90% of an intensity of said patterns of light is absorbed by a largest thickness of a volume of said photoresponsive material through which said patterns of light are propagating.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2018/0326666 A1, hereinafter “Kelly”) in view of Kloke (US 10,299,940 B2, hereinafter “Kloke”).
Regarding Claim 50, the limitations of Claim 48 from which Claim 50 depends are disclosed by Kelly as discussed above. Kelly does not disclose removing uncured parts of said photoresponsive material and immersing said three-dimensional object into another photoresponsive material, and repeating the steps of calculating, irradiating and removing until said multi-material three-dimensional object is produced. 
Kloke discloses a first photopolymerizable liquid may be first introduced into the reaction vessel, then a first light beam may be focused on a first focal plane to produce a first polymerized structure (C2 L37-45). The first photopolymerizable liquid need not contain biological cells and may take the form of an intermediate structure (C3 L19-26). The first photopolymerizable liquid may be removed from the reaction 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Kelly invention of a method for producing a 3D object, as discussed above, with the Kloke teaching of producing a 3D object with multiple materials by removing a first photopolymerizable liquid and refilling with a further photopolymerizable liquid. One would be motivated to combine them by a desire to gain the benefit of using different types of photoresponsive materials to construct the 3D object, including photoresponsive materials that may be damaged when cured at some wavelengths but undamaged if cured at other wavelengths, as taught by Kloke (C10 L56-67).


Claims 51 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2018/0326666 A1, hereinafter “Kelly”).
Regarding Claim 51, Kelly discloses apparatus for producing a 3D object ([0002]), the apparatus comprising a system (30) which generates a 3D exposure does distribution over a fixed time interval by physical rotation of a target volume of resin (32) about a z axis (42), synchronized via a controller (31) with temporal manipulation of a single 2D optical projection (controlled spatial patterns of light) from a digital light processing (DLP) projector (first projection unit) ([0035-0036]). Kelly does not explicitly disclose a means for computing a sequence of back-projections, however because such back-projections are computed (see discussion of Claim 48), a means for computing is implied. Kelly further discloses a vessel (38) optically transparent to the patterns of light and containing a volume of resin (photoresponsive material), and the vessel and the photoresponsive material define a build volume ([0035-0036]; Fig. 3). The build volume may be rotated by a rotating stage (direction varying means, in part, 40) as the first projection unit is synchronized with the rotation by the controller, and a projection from a single direction along an axis that impinges on the target volume of photoresponsive material to form the 3D object ([0035-0036]). In another embodiment Kelly discloses the vessel is held stationary while the first projector unit is rotated on a doughnut shaped support (direction varying means, in part, 34a) around the full 
Regarding Claim 58, the limitations of Claim 51 from which Claim 58 depends is disclosed by Kelly as discussed above. Kelly further discloses the light patterns are corrected for effects such as an absorption of light within said photoresponsive material ([0031]). 

Claims 52-57, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2018/0326666 A1, hereinafter “Kelly”) in view of Kloke (US 10,299,940 B2, hereinafter “Kloke”).
Regarding Claims 52-57 and 59, the limitations of Claim 51 from which Claims 52-57 and 59 depend are disclosed by Kelly as discussed above. Kelly further discloses the system may use a plurality of DLP projectors or optical sub-systems (second projection unit) wherein directions of illumination of the first and the second projection units are parallel to a plane of rotation of the build volume ([0037]), and discloses the method steps of Claim 48 (which are recited in Claim 59; see Claim 48 discussion above). Kelly does not disclose that the second projection unit is capable of generating patterns of light at a second wavelength of light, or that said build volume is illuminated with a first sequence of spatial light patterns at a first wavelength, and concurrently said build volume is illuminated with a second sequence of spatial light patterns at second wavelength, until the three-dimensional object is formed, or said photoresponsive material comprises a photo-inhibitor that is a photoinitiator that interacts with said second wavelength of light to selectively hinder an ability of the first wavelength of light to alter the phase of said photoresponsive material, or said photoresponsive material is seeded with cells or loaded with solid particles, or a controller is operatively associated with said build volume for vertically displacing the build volume relative to a field of illumination of the projection unit or projection units, or said three-dimensional object is kept into the build volume while a remaining photoresponsive material is removed from the build volume; a second photoresponsive material, different from the said first photoresponsive material, is filled into the said optically transparent vessel; and a second three-dimensional object is formed from the second photoresponsive material or said photoresponsive material is loaded with 
In the same field of endeavor, additive manufacturing with a photoresponsive material, Kloke discloses a 3D printer for producing a 3D multiple biological cell object from photopolymerizable liquids, the 3D printer comprising a first light source (1), and a second light source (2), and at least one reaction vessel (4), where the first and second light sources can emit light of different wavelengths with automatic regulation (C13 L30-47; Fig. 1; Cl. 1). More than one polymerized structure may be produced in the same focal plane by repeatedly draining and refilling the vessel with different photoresponsive materials making it possible to use different cell types within the same layer (C9 L48-59). Heterogeneous layers comprising polymerized structures of a different type may be printed using different photoresponsive materials that comprise photoinitiators that react at different wavelengths of light that may be produced by a single light source or different light sources (C10 L3-67). A substance may be added to the photoresponsive material that inhibits photopolymerization of the deeper, more liquid layers that lay outside the focal plane by absorption of the polymerizing wavelength by the substance (C5 L63-67; C6 L1-5). One of ordinary skill in the art would have found it obvious to use the substance to hinder photoreaction at one wavelength while allowing photoreaction at a different wavelength. The central control unit (13) may activate a motor (14) that may cause the reaction vessel to be lowered by a height (C14 L28-31). Kloke further discloses a first photopolymerizable liquid may be first introduced into the reaction vessel, then a first light beam may be focused on a first focal plane to produce a first polymerized structure (C2 L37-45). The first photopolymerizable liquid need not contain biological cells and may take the form of an intermediate structure (C3 L19-26). The first photopolymerizable liquid may be removed from the reaction vessel and a further photopolymerizable liquid may be pumped into the reaction vessel and a further polymerized structure produced (C7 L30-40; C9 L48-64). At least one of the photopolymerizable liquids contains biological cells, and when polymerization occurs as a result of the light irradiation, the cells contained in the liquid are also embedded in a corresponding polymer (C3 L18-23). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Kelly invention of an apparatus for additive manufacturing of 3D objects from photoresponsive material to generate 3D objects of arbitrary geometry at once, as Kloke teaching of curing photoresponsive material with light of different wavelengths. One would be motivated to combine them by a desire to gain the benefit of using different types of photoresponsive materials to construct the 3D object, including photoresponsive materials that may be damaged when cured at some wavelengths but undamaged if cured at other wavelengths, as taught by Kloke (C10 L56-67).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2018/0326666 A1, hereinafter “Kelly”) in view of Cole (US 2019/0033719 A1, hereinafter “Cole”).
Regarding Claim 60, the limitations of Claim 51 from which Claim 60 depends are disclosed by Kelly as discussed above. Kelly does not disclose the alterations of said photoresponsive material are recorded at regular intervals during the irradiation with said patterns of light, and these recordings are used as feedback to correct subsequent patterns of light in order to produce said three-dimensional object with improved accuracy.
In the same field of endeavor, additive manufacturing with a photoresponsive material, Cole discloses an additive manufacturing method and apparatus for vat photopolymerization (e.g., stereolithography), in which an object is constructed layer by layer from a vat of liquid photopolymer resin by selective polymerization according to a desired cross-sectional shape using light radiation (e.g. UV light) ([0099]). The apparatus may have a curing system that is DLP-based, and curing parameters can include power, curing time, and/or grayscale of the full image, and these parameters can be monitored and adjusted on a regular basis by including a sensor on the apparatus that measures power and other beam parameters every layer or every few seconds, thus recorded at regular intervals, and automatically adjusts them with a feedback loop, thus correcting subsequent patterns of light, and by implementing such process controls reduced variability in accuracy, thus improved accuracy, can be achieved ([0109]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Kelly invention of an apparatus for additive manufacturing of 3D objects from photoresponsive material to generate 3D objects of arbitrary geometry at once, as discussed above, with the Cole teaching of using process control with feedback loop to correct Cole [0109].

Claim Rejections - 35 USC §§ 102/103 Product-by-Process
The Examiner notes that Claim 62 is a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

Claim 62 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kloke (US 10,299,940 B2, hereinafter “Kloke”).
Regarding Claim 62, the product structure implied by the process steps is limited to a formed biological organ. Again, determination of patentability of a product-by-process claim is based on the product itself. Kloke discloses a 3D multi-cell object produced from one or a plurality of different Kloke anticipates or renders obvious the structure of the formed biological organ implied by Claim 62.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 48 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of copending Application No. 17/291114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/291114 recites in part:
“A method of printing a three-dimensional article comprising:”
“computing a sequence of back-projections describing the three-dimensional article to be formed from different orientation angles of said article,”
“defining a sequence of patterns of curing light using said back-projections,”
“and irradiating with each of said patterns of curing light at a respective corresponding orientation angle and according to defined sequence of patterns of curing light a liquid photoresponsive material,”
“that is capable of alteration of its material phase upon irradiation by curing light,”
“thereby selectively creating a three-dimensional distribution of alterations within the liquid photoresponsive material which physically reproduces said three-dimensional article,” 
“thereby creating the three-dimensional article”
Thus Claim 15 of copending Application No. 17/291114 anticipates instant Claim 48. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743